Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 1 of 28 Page ID #:6356




    1   Michael Friedland (State Bar No. 157,217)
        michael.friedland@knobbe.com
    2
        Thomas P. Krzeminski (State Bar No. 213,714)
    3   2tpk@knobbe.com
        KNOBBE, MARTENS, OLSON & BEAR, LLP
    4
        2040 Main Street, 14th Floor
    5   Irvine, CA 92614
        Phone: (949) 760-0404
    6
        Facsimile: (949) 760-9502
    7
        Attorneys for Plaintiff,
    8
        HIGHMARK DIGITAL, INC.
    9
                       IN THE UNITED STATES DISTRICT COURT
   10
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
   11
                                   WESTERN DIVISION
   12
   13    HIGHMARK DIGITAL, INC., a               )   CASE NO. 2:18-cv-06105-SJO-AS
         California corporation,                 )
   14                                            )
                                                 )
   15                            Plaintiff,      )   STATEMENT OF GENUINE
                                                 )   DISPUTES IN OPPOSITION TO
   16                                            )   DEFENDANTS’ MOTION FOR
               v.                                )   SUMMARY JUDGMENT OR
   17                                            )   PARTIAL SUMMARY
         CASABLANCA DESIGN CENTERS,              )   JUDGMENT
   18                                            )
         INC., a California corporation; FOUR    )
   19    SEASONS WINDOWS, INC., a                )   Hon. S. James Otero
         California corporation; INTERIOR        )   Magistrate Judge Alka Sagar
   20                                            )
         DOOR & CLOSET COMPANY, an               )
   21    unincorporated California company;      )
                                                 )   Date: January 27, 2020
   22    ONE DAY DOORS AND CLOSETS,              )   Time: 10:00 a.m.
         INC., a California corporation; DAVID   )   Judge: S. James Otero
   23    WINTER, an individual; and ONE          )   Location: Courtroom 10C
         DAY ENTERPRISES, LLC, a                 )
   24                                            )   Discovery Cutoff: 9/30/2019
         Delaware company,                       )   Pre-Trial Conference: 6/1/2020
   25                                            )   Trial Date: 6/9/2020
                                 Defendants.     )
   26                                            )
   27
   28
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 2 of 28 Page ID #:6357




    1           Plaintiff HighMark Digital, Inc. (“HighMark”) submits this Statement of
    2    Genuine Disputes, pursuant to Local Rule 56-2, in opposition to Defendant David
    3    Winter’s (“Winter”) (D.I. 147) Motion for Summary Judgment or Partial
    4    Summary Judgment.
    5          The alleged facts that HighMark does not affirmatively dispute below should
    6   be deemed undisputed solely for the purposes of responding to Defendants’ present
    7   motion. HighMark reserves the right to contest the truth of these facts later in these
    8   proceedings and for any purpose other than opposing Defendants’ present Motion
    9   for Summary Judgment or Partial Summary Judgment.
   10                     I. STATEMENT OF GENUINE DISPUTES
   11    NO.                 FACT                          GENUINE DISPUTES OF
   12                                                          MATERIAL FACT
   13     1    Defendant Dave Winter                 Undisputed.
   14          (“Winter”) and his father-in-law,
   15          Michael McElroy (“McElroy”),
   16          founded Plaintiff in 2007.
   17     2    Winter was a high ranking             Undisputed.
   18          executive at HighMark upon his
   19          departure from the company in
   20          July of 2015 with his position
   21          being President and Chief
   22          Development Officer.
   23     3    Prior to his departure his            Disputed-in-part. HighMark does not
   24          relationship with HighMark had        dispute that the relationship was strained.
   25          become strained.                      HighMark disputes that HighMark was
   26                                                the sole cause of that strain. Winter had
   27                                                been unengaged with the company prior
   28

                                                   -1-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 3 of 28 Page ID #:6358




    1    NO.                  FACT                         GENUINE DISPUTES OF
    2                                                          MATERIAL FACT
    3                                                to his departure and was failing to fulfill
    4                                                his roles and President and Chief
    5                                                Development Officer. Krzeminski Decl.,
    6                                                Ex. 63.
    7     4    McElroy was not actively              Undisputed. HighMark does not dispute
    8          involved in the business and a new that a new CEO, Richard Matulia, had
    9          Chief Executive Officer, Richard      been hired as of November 2014.
   10          Matulia (“Matulia”), had been         Krzeminski Decl., Ex. 14 at 9:21-23.
   11          hired.
   12     5    Winter was not being                  Disputed. Winter was compensated
   13          compensated by HighMark as            fairly as an employee of HighMark
   14          agreed to between the parties,        throughout his employment tenure.
   15          (“and he came across                  Matulia Decl. at ¶ 9.
   16          communications which he
   17          perceived as Matulia making
   18          disparaging remarks about him
   19          while improperly taking credit for
   20          his efforts.
   21     6    Winter became disenchanted with Undisputed. HighMark does not dispute
   22          the business practices of             that Winter felt disenchanted with the
   23          HighMark, which he believed           business practices of HighMark.
   24          included the non-payment of
   25          vendors.
   26     7    Winter perceived that due to the      Undisputed. HighMark does not dispute
   27          Evidence: efforts of Matulia, the     that Winter perceived the Board of
   28

                                                   -2-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 4 of 28 Page ID #:6359




    1    NO.                 FACT                        GENUINE DISPUTES OF
    2                                                        MATERIAL FACT
    3          HighMark — Board of Directors       Directors view of him could not be
    4          view of him could not be changed. changed.
    5     8    All of these factors led Mr. Winter Undisputed. HighMark does not dispute
    6          to the conclusion that he would     that these factors contributed to Winter
    7          need to seek alternative            seeking alternative employment.
    8          employment.                         However, these factors fail to show
    9                                              Winter did not take confidential and
   10                                              trade secret information with him.
   11     9    In June of 2015, Winter connected Disputed-in-part. HighMark does not
   12          via a telephone call with Dairl and dispute that Winter connected with Dairl
   13          Glenn Johnson regarding the         and Glenn Johnsons via a telephone call.
   14          potential of future employment.     Highmark disputes the implication that it
   15                                              was only one call. Krzeminski Decl., Ex.
   16                                              54.
   17     10 The parties entered into a            Disputed-in-part. HighMark does not
   18          nondisclosure agreement that        dispute that Winter entered into a
   19          Winter viewed as important to       nondisclosure agreement with Dairl and
   20          protect his family.                 Glenn Johnson, nor does HighMark
   21                                              dispute that Winter felt such an
   22                                              agreement was important to protect his
   23                                              family.
   24                                              HighMark does dispute that the mere
   25                                              presence of an agreement means Winter
   26                                              abided by it. Contrarily, given pre-
   27                                              existing agreements codifying Winter’s
   28

                                                 -3-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 5 of 28 Page ID #:6360




    1    NO.                 FACT                          GENUINE DISPUTES OF
    2                                                          MATERIAL FACT
    3                                                obligations to HighMark, a secondary
    4                                                contract seems redundant and more like a
    5                                                facial attempt to cover up tracks of
    6                                                wrongdoing. Krzeminski Decl., Ex. 43.
    7     11 Dave Winter and Dairl and Glenn Undisputed.
    8          Johnson discussed broad business
    9          plans.
   10     12 Winter flew to Southern California Undisputed.
   11          to meet with Dairl and Glenn.
   12     13 The parties worked toward a letter Undisputed.
   13          of intent.
   14     14 Winter resigned from his                Undisputed.
   15          employment with HighMark on
   16          July 16, 2015 and his last day of
   17          employment at HighMark was on
   18          July 17, 2015.
   19     15 Winter flew to Southern California Undisputed.
   20          for a business meeting with Dairl
   21          and Glenn Johnson on July 22,
   22          2015.
   23     16 Winter began his employment             Disputed. Winter was assisting in the
   24          with Casablanca in August of          formation and building of Casablanca
   25          2015.                                 prior to August 2015. Krzeminski Decl.,
   26                                                Exs. 24, 25, 26, and 54.
   27     17 While at Highmark, Winter               Disputed. Winter began conversations to
   28

                                                   -4-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 6 of 28 Page ID #:6361




    1    NO.                 FACT                          GENUINE DISPUTES OF
    2                                                          MATERIAL FACT
    3          devoted his best efforts to the      set up a competing company prior to his
    4          interests of the business, never had departure, while still serving as a director
    5          other employment and never           of HighMark. This conduct was a clear
    6          engaged in conduct that was in       violation of his fiduciary duties, as he
    7          direct conflict with HighMark’s      usurped a corporate opportunity that
    8          interests that would cause a         could have been pursued by HighMark
    9          material and substantial disruption and sought to set up a direct competitor
   10          to it.                               to HighMark. See supra Fact No. 11, 12,
   11                                               13.
   12     18 Winter never accessed, took or         Disputed. Winter had access to trade
   13          disclosed any trade secret or        secret and confidential information.
   14          confidential information of          Krzeminski Decl., Ex. 16 at 66:17-68:19,
   15          Plaintiff.                           102:21-104:11, 132:16-134:5; id. Ex. 7
   16                                               at 89:1-91:1, 93:1-16, 94:25-96:4.
   17                                               Furthermore, when he returned his
   18                                               computer to HighMark it was wiped of
   19                                               all files, preventing HighMark from
   20                                               determining whether he removed
   21                                               confidential information from it.
   22                                               Krzeminski Decl., Ex. 49. Additionally,
   23                                               a later-discovered discrepancy in the
   24                                               number of HOP files processed by
   25                                               CadCode for HighMark’s account and
   26                                               the number of HOP files processed by
   27                                               HighMark arose. This indicated
   28

                                                  -5-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 7 of 28 Page ID #:6362




    1    NO.                 FACT                         GENUINE DISPUTES OF
    2                                                         MATERIAL FACT
    3                                               CadCode’s servers were accessed by
    4                                               someone else using HighMark’s
    5                                               CadCode key. Krzeminski Decl., Ex. 23;
    6                                               id. Ex. 16 at 153:20-154:23.
    7     19 Winter has never used CadCode          Disputed. Winter had access to the
    8          since leaving his employment with source code which contained integration
    9          HighMark.                            for accessing CadCode servers.
   10                                               Krzeminski Decl., Ex. 16 at 66:17-68:19,
   11                                               102:21-104:11, 132:16-134:5, 155:5-
   12                                               156:16; id. Ex. 7 at 89:1-91:1, 93:1-16,
   13                                               94:25-96:4. After Winter’s departure
   14                                               from HighMark, a discrepancy in the
   15                                               number of HOP files processed by
   16                                               CadCode for HighMark’s account and
   17                                               the number of HOP files processed by
   18                                               HighMark arose. This indicated
   19                                               CadCode’s servers were accessed by
   20                                               someone else using HighMark’s
   21                                               CadCode key. Krzeminski Decl., Ex. 23;
   22                                               id. Ex. 16 at 153:20-154:23.
   23     20 Plaintiff’s Chief Technology           Disputed. HighMark does not dispute
   24          Officer, Joseph Fallon (“Plaintiff’s that Fallon testified he had no personal
   25          CTO”), admitted that he has no       knowledge that Winter disclosed trade
   26          evidence Winter took, disclosed,     secret or confidential information in his
   27          or used trade secret or confidential possession. However, HighMark
   28

                                                  -6-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 8 of 28 Page ID #:6363




    1    NO.                  FACT                         GENUINE DISPUTES OF
    2                                                          MATERIAL FACT
    3          information belonging to Plaintiff disputes that Winter never possessed any
    4          in any manner.                        of Highmark’s confidential
    5                                                information. Fallon testified that Winter
    6                                                possessed a file containing a “key” that
    7                                                would allow access to HighMark
    8                                                property. Krzeminski Decl., Ex. 16 at
    9                                                155:5-156:16.
   10     21 Winter informed his future              Disputed-in-part. HighMark does not
   11          employers in July of 2015 that he     dispute that Winter told his future
   12          did not want to bring over any        employers that he did not want to bring
   13          dealers or assets from HighMark       over any dealers or assets from
   14          or do anything to the detriment of HighMark or do anything to the
   15          the company.                          detriment of the company.
   16                                                HighMark does dispute that Winter
   17                                                meant what he said. Contrarily, given
   18                                                pre-existing agreements codifying
   19                                                Winter’s obligations to HighMark, a
   20                                                secondary statement seems redundant
   21                                                and more like a facial attempt to cover
   22                                                up tracks of wrongdoing. Krzeminski
   23                                                Decl., Ex. 43.
   24     22 Winter wanted to be ethical in all      Disputed. HighMark disputes that
   25          areas and wanted nothing to do        Winter wanted to act ethically.
   26          with HighMark’s technology.           Defendants, in their own statement of
   27                                                facts, admitted that Winter unethically
   28

                                                   -7-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 9 of 28 Page ID #:6364




    1    NO.                  FACT                         GENUINE DISPUTES OF
    2                                                          MATERIAL FACT
    3                                                breached fiduciary duties when he took
    4                                                advantage of a corporate opportunity,
    5                                                instead of offering it to HighMark
    6                                                (where he served as a director). See supra
    7                                                Facts Nos. 11, 12, 13.
    8     23 After his resignation, Winter           Disputed-in-part. HighMark does not
    9          returned materials that consisted     dispute that Winter returned an Apple
   10          of an Apple laptop, an external       Laptop, and an external electronic
   11          electronic storage device and the     storage device.
   12          materials in his office.              HighMark disputes that the return of the
   13                                                devices occurred within the time frame
   14                                                set by the Employee Non-Disclosure
   15                                                Assignment and Non-Solicitation
   16                                                Agreement Winter entered into with
   17                                                HighMark. Winter failed to return the
   18                                                materials for a week to a week and a half
   19                                                after he was supposed to. See infra Fact.
   20                                                No. 25; Krzeminski Decl., 43.
   21                                                Furthermore, Winter wiped the laptop’s
   22                                                hard drive, making forensic analysis of
   23                                                the laptop nearly impossible. Krzeminski
   24                                                Decl., Ex. 49.
   25     24 Winter returned the Apple laptop        Undisputed.
   26          and the external electronic storage
   27          device to Richard Matulia at a
   28

                                                   -8-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 10 of 28 Page ID #:6365




     1   NO.                 FACT                          GENUINE DISPUTES OF
     2                                                         MATERIAL FACT
     3         Starbucks.
     4    25 Winter returned the Apple laptop        Undisputed.
     5         Evidence: and the external storage
     6         device approximately a week to a
     7         week and a half after his
     8         employment at HighMark ceased.
     9    26 Winter intended to return the           Disputed. HighMark disputes that
    10         Apple laptop upon his resignation. Winter intended return the Apple laptop
    11                                               in a timely fashion upon resignation. If
    12                                               this was his intent, he could have easily
    13                                               returned the laptop during his
    14                                               conversation with Joe Fallon,
    15                                               HighMark’s Chief Technology Officer.
    16                                               Instead, he chose to wait.
    17    27 Right after the end of his              Undisputed.
    18         employment, Winter received an
    19         email alert that account
    20         information for his personal Wells
    21         Fargo bank account had been
    22         changed, including the changing
    23         of Winter and his wife’s personal
    24         password and the removal of
    25         Winter and his wife’s name and
    26         contact information.
    27    28 HighMark banked with US Bank            Undisputed. HighMark does not dispute
    28

                                                   -9-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 11 of 28 Page ID #:6366




     1   NO.                  FACT                       GENUINE DISPUTES OF
     2                                                       MATERIAL FACT
     3         at the time.                        that as of July 16, 2015 it banked with
     4                                             U.S. Bank.
     5    29 Winter went to the bank and was       Undisputed.
     6         informed that his account
     7         information was changed to
     8         include Matulia’s email address
     9         along with other HighMark email
    10         addresses, HighMark phone
    11         numbers and the physical address
    12         for HighMark.
    13    30 Winter believes that his personal     Undisputed.
    14         Facebook page was accessed and
    15         account settings including the
    16         changing of his password and the
    17         removal of his personal email
    18         account were made by HighMark.
    19    31 Winter believes that HighMark         Disputed-in-part. HighMark does not
    20         hacked into his Wells Fargo bank    dispute that it accessed and changed
    21         account and personal Facebook       account information. HighMark does
    22         account.                            dispute that Winter believed he was
    23                                             “hacked” by HighMark. Instead, it is
    24                                             clear from the testimony of Katherine
    25                                             Gabales that Winter’s credentials and
    26                                             account information were changed
    27                                             mistakenly in accordance with routine
    28

                                                 -10-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 12 of 28 Page ID #:6367




     1   NO.                 FACT                         GENUINE DISPUTES OF
     2                                                        MATERIAL FACT
     3                                              business process for employee
     4                                              departures. See infra facts No. 33, 34, 36,
     5                                              37, 38, 39, 40, 41.
     6    32 Winter was not informed by             Undisputed.
     7         HighMark that changes were
     8         going to be made to the Wells
     9         Fargo bank account and the
    10         Facebook account prior to when
    11         such changes were made. Winter
    12         did not consent to HighMark
    13         making changes to the Wells
    14         Fargo bank account and the
    15         Facebook page.
    16    33 In July of 2015 Katherine Gabales Undisputed.
    17         was an employee of HighMark.
    18    34 A job duty of Gabales was to           Undisputed.
    19         change credentials once
    20         employees stopped working there.
    21    35 Gabales believed there was a           Undisputed.
    22         sloppy process where information
    23         with usernames and passwords
    24         would be stored in a handwritten
    25         or some electronic format at
    26         HighMark.
    27    36 Gabales was instructed to change       Undisputed.
    28

                                                  -11-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 13 of 28 Page ID #:6368




     1   NO.                  FACT                          GENUINE DISPUTES OF
     2                                                          MATERIAL FACT
     3         credentials for Winter after he left
     4         HighMark.
     5    37 After the resignation of Winter,         Undisputed.
     6         Gabales accessed a Wells Fargo
     7         bank account and switched the
     8         credentials to reflect HighMark.
     9    38 Gabales did not communicate with Undisputed.
    10         Winter that changes were going to
    11         be made to the Wells Fargo
    12         account.
    13    39 After the resignation of Winter,         Undisputed.
    14         Gabales accessed a Facebook
    15         account and switched the
    16         credentials to reflect Highmark.
    17    40 Gabales did not communicate with Undisputed.
    18         Winter that changes were made to
    19         the Facebook account.
    20    41 Gabales assumed that the accounts Undisputed.
    21         where credentials were changed
    22         were HighMark accounts and were
    23         not personal accounts of Winter.
    24    42 Winter was advised by Wells              Disputed. Defendants have presented no
    25         Fargo officials in its fraud           evidence that Wells Fargo gave this
    26         department to wipe the hard drive advice to Winter. Regardless, Winter
    27         of the Apple computer.                 taking such advice would be illogical and
    28

                                                  -12-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 14 of 28 Page ID #:6369




     1   NO.                 FACT                        GENUINE DISPUTES OF
     2                                                       MATERIAL FACT
     3                                             unreasonable behavior by a technically
     4                                             savvy software executive. It was clear
     5                                             from HighMark’s contact information
     6                                             being listed on the account that it was
     7                                             HighMark who had changed the account
     8                                             information. It would be obvious to
     9                                             someone in Winter’s position that such
    10                                             action was likely a mistake. Instead of
    11                                             simply calling HighMark to have the
    12                                             issue corrected, Winter took the drastic
    13                                             step of wiping the hard drive.
    14    43 Winter, did not want to do so, but Disputed. HighMark disputes Winter did
    15         ultimately did wipe the hard drive not want to wipe the hard drive. It was
    16         of the Apple laptop.                clear from HighMark’s contact
    17                                             information being listed on the account
    18                                             that it was HighMark who changed the
    19                                             account information. It would be obvious
    20                                             to Winter that such action was likely a
    21                                             mistake. Instead of simply calling
    22                                             HighMark to have the issue corrected,
    23                                             Winter took the drastic step of wiping
    24                                             the hard drive. This suggests Winter
    25                                             acted on his own volition.
    26    44 Before wiping the hard drive of       Disputed. HighMark disputes that any
    27         the Apple laptop, Winter backed     HighMark files were backed up to an
    28

                                                 -13-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 15 of 28 Page ID #:6370




     1   NO.                    FACT                      GENUINE DISPUTES OF
     2                                                        MATERIAL FACT
     3         up any HighMark files to an          external hard drive. Winter wiped the
     4         external hard drive.                 laptop’s hard drive prior to returning it.
     5                                              Therefore, no forensic analysis as to
     6                                              what files were or were not backed up
     7                                              was possible. Krzeminski Decl., Ex. 49.
     8    45 Winter never intentionally deleted Disputed. HighMark disputes that
     9         any HighMark data or information Winter never intentionally deleted any
    10         from any HighMark issued laptop HighMark data or information from any
    11         or hard drive.                       HighMark issued laptop or hard drive for
    12                                              the reasons stated above. Krzeminski
    13                                              Decl., Ex. 49. See supra Fact No. 43.
    14    46 The external electronic storage        Disputed. HighMark disputes that there
    15         device provided by Winter            is no suspicion that files were missing.
    16         contained HighMark files and         Winter wiped the laptop’s hard drive,
    17         there is no suspicion that files     and therefore no analysis as to what files
    18         were missing.                        were or were not missing could be
    19                                              completed. Krzeminski Decl., Ex. 49.
    20    47
    21    48 From August of 2015 to                 Undisputed.
    22         December of 2016 Winter was an
    23         employee of Casablanca Design
    24         Centers, Inc.
    25    49
    26    50
    27    51 In or around October 2011,             Undisputed.
    28

                                                  -14-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 16 of 28 Page ID #:6371




     1   NO.                 FACT                           GENUINE DISPUTES OF
     2                                                          MATERIAL FACT
     3         Casablanca entered into an
     4         agreement with Prodim to license
     5         Prodim software to convert
     6         Proliner measurement data into
     7         cutting instructions written in
     8         HOP.
     9    52 Prodim offered a non-expiring            Undisputed.
    10         license to its software for a one-
    11         time fee.
    12    53 Prodim completed installation of         Disputed. HighMark disputes the
    13         its software in November 2011.         characterization of the software as
    14                                                Prodim’s own software. Rather, the
    15                                                software was reverse engineered utilizing
    16                                                a HighMark HOP file and is therefore
    17                                                HighMark’s software. See D.I. 56,
    18                                                “HighMark Second Amended
    19                                                Complaint.”
    20    54 In 2013, Casablanca paid to              Disputed. HighMark disputes the
    21         upgrade the Prodim software it         characterization of the software as
    22         licenses.                              Prodim’s software. Rather, the software
    23                                                was reverse engineered utilizing a
    24                                                HighMark HOP file and is therefore
    25                                                HighMark’s software. See D.I. 56,
    26                                                “HighMark Second Amended
    27                                                Complaint.”
    28

                                                    -15-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 17 of 28 Page ID #:6372




     1   NO.                 FACT                          GENUINE DISPUTES OF
     2                                                        MATERIAL FACT
     3    55 Casablanca has manufactured             Disputed. HighMark disputes that the
     4         doors using Prodim software since software used to manufacture doors is
     5         November 2011.                        Prodim’s. Rather, the software was
     6                                               reverse engineered utilizing a HighMark
     7                                               HOP file and is therefore HighMark’s
     8                                               software. See D.I. 56, “HighMark
     9                                               Second Amended Complaint.”
    10    56 Prodim uses computer aided              Disputed-in-part. HighMark disputes
    11         manufacturing software provided       that the Prodim CAM-software
    12         by the third-party company            component was always provided by
    13         vectorcam to translate Proliner       vectorcam.
    14         XML files into cutting instructions
    15         for Casablanca’s Holz-Her CNC
    16         machine written in HOP.
    17    57 Software installed on the Prodim        Undisputed.
    18         Proliner generates an XML file
    19         containing door measurement
    20         data.
    21    58 Since November 2011, Casablanca Disputed. HighMark disputes that the
    22         has generated HOP files via the       software used to manufacture doors is
    23         Prodim provided vectorcam             Prodim’s. Rather, the software was
    24         software.                             reverse engineered utilizing a HighMark
    25                                               HOP file and is therefore HighMark’s
    26                                               software. See D.I. 56, “HighMark
    27                                               Second Amended Complaint.”
    28

                                                 -16-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 18 of 28 Page ID #:6373




     1   NO.                   FACT                           GENUINE DISPUTES OF
     2                                                          MATERIAL FACT
     3    59 Vectorcam is installed locally at        Undisputed.
     4         Casablanca and One Day
     5         Enterprises’ Torrance and
     6         Rocklin, California facility,
     7         respectively; Defendants do not
     8         access any type of off-site server
     9         to generate HOP files.
    10    60 Each HOP file stored on                  Disputed-in-part. HighMark does not
    11         Defendants’ CNC machine from           dispute that all HOP files produced by
    12         November 2011 to the present           Defendants contain the text “vectorcam.”
    13         bears the name “vectorcam” in its Defendants, however, have produced no
    14         text.                                  HOP files with a date prior to January
    15                                                2012.
    16    61 On March 16, 2017, Plaintiff sent Undisputed.
    17         e-mail correspondence to
    18         CadCode stating that Plaintiff’s
    19         “server issues” had not been
    20         resolved and requesting that
    21         CadCode make the issue a high
    22         priority “so we can get back up
    23         and running.”
    24    62 Casablanca generated HOP files           Undisputed.
    25         March 13, 14, 15, 16, and 17,
    26         2016.
    27    63 Between December 30, 2014 and            Undisputed that businesses have ebbs
    28

                                                    -17-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 19 of 28 Page ID #:6374




     1   NO.                  FACT                             GENUINE DISPUTES OF
     2                                                           MATERIAL FACT
     3         January 1, 2019, Casablanca             and flows in order processing volume
     4         frequently did not generate HOP         based on demand and other factors.
     5         files for days at’ a time, especially
     6         over weekends.
     7    64 Casablanca can generate infinite          Undisputed
     8         HOP files using the vectorcam
     9         software linked to their CNC
    10         machines for no additional cost.
    11    65 From January of 2017 to the               Undisputed.
    12         present Winter has been an
    13         employee of One Day Enterprises,
    14         LLC.
    15    66 One Day Enterprises has used              Disputed-in-part. One Day Enterprises
    16         Prodim software, including              is not distinct from other Corporate
    17         vectorcam, to manufacture doors         Defendants, and Defendants used
    18         since its commenced operations in HighMark source code as part of its
    19         2017.                                   operations in addition to and/or in lieu of
    20                                                 Prodim software. Huisjen Decl., Ex. 9 at
    21                                                 8:18-12:7.
    22    67 One Day Enterprises never                 Disputed. One Day Enterprises acting as
    23         accessed the CadCode Software to part of the single-entity Defendants
    24         generate HOP files.                     accessed CadCode Software to generate
    25                                                 HOP files. Huisjen Decl., Ex. 9 at 8:18-
    26                                                 12:7.
    27    68 Winter did not provide Defendants Disputed. Winter brought the
    28

                                                  -18-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 20 of 28 Page ID #:6375




     1   NO.                   FACT                           GENUINE DISPUTES OF
     2                                                          MATERIAL FACT
     3         with confidential or trade secret     Defendants HighMark source code
     4         information pertaining to             which had CadCode access and
     5         CadCode.                              integration written into it for processing
     6                                               doors. Huisjen Decl., Ex. 9 at 12:8-
     7                                               13:28.
     8    69 Winter did not provide Dairl            Disputed. Winter brought the
     9         Johnson with any confidential or      Defendants HighMark source code
    10         trade secret information belonging which had CadCode access and
    11         to Plaintiff.                         integration written into it for processing
    12                                               doors. Huisjen Decl., Ex. 9 at 12:8-
    13                                               13:28.
    14    70 Plaintiff’s Chief Technology            Disputed-in-part. Highmark does not
    15         Officer admitted that he has no       dispute that Fallon testified he lacked
    16         evidence Winter ever looked at the firsthand knowledge that Winter ever
    17         “key” for the CadCode Software.       looked at the “key”. However,
    18                                               Highmark disputes that Winter never
    19                                               possessed nor looked at any of
    20                                               Highmark’s confidential information,
    21                                               including the “key.” In fact, Fallon
    22                                               testified that Winter possessed a file
    23                                               containing the “key” that would allow
    24                                               access to Highmark CadCode servers.
    25                                               Krzeminski Decl., Ex. 16 at 155:5-
    26                                               156:16.
    27    71 On December 2, 2016, Plaintiff’s        Undisputed.
    28

                                                   -19-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 21 of 28 Page ID #:6376




     1   NO.                  FACT                          GENUINE DISPUTES OF
     2                                                         MATERIAL FACT
     3         Chief Technology Officer sent e-
     4         mail correspondence stating that
     5         door files were being generated
     6         because for a given door, Plaintiff
     7         regenerates HOP file 3-4 times.
     8    72 CadCode responded that Plaintiffs Undisputed that CadCode’s response
     9         Chief Technology Officer’s             was premised on the assumption that
    10         statements are “consistent with the only HighMark possessed its own “key”
    11         logs, so I think that question has     ID.
    12         been answered.”
    13    73 Plaintiff wrote to CadCode to ask        Undisputed
    14         if there had been “any cadcode
    15         conversions coming from more
    16         than 1 IP address in regards to our
    17         specific account.”
    18    74 CadCode responded that they “just Undisputed that CadCode had no way of
    19         verified that all of the               knowing the Defendants were using their
    20         authorization requests have come       solution if Defendants were using
    21         from the same computer ID.”            HighMark’s “key” ID.
    22    75 On January 4, 2017, CadCode              Undisputed that CadCode had no way of
    23         wrote to Plaintiff stating that: “For knowing the Defendants were using their
    24         the record, we don’t have any          solution if Defendants were using
    25         evidence that Dave and/or his          HighMark’s “key” ID.
    26         current company are using the
    27         CadCode solution.”
    28

                                                    -20-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 22 of 28 Page ID #:6377




     1   NO.                 FACT                         GENUINE DISPUTES OF
     2                                                        MATERIAL FACT
     3    76 Winter returned the backup             Disputed. HighMark disputes that
     4         external hard drive Fallon gave      Winter returned the backup hard drive
     5         him for safe keeping.                Fallon gave him for safe keeping.
     6                                              Krzeminski Decl., Ex. 14 at 39:20-42:6,
     7                                              64:25-65:17; id. Ex. 48.
     8    77 The second cause of action for         Undisputed.
     9         trade secret misappropriation
    10         alleges that David Winter
    11         misappropriated trade secret
    12         materials related to One-Cut by
    13         improperly copying, accessing
    14         and/or removing them from
    15         Plaintiff’s premises and/or
    16         systems, and or/by improperly
    17         using, transferring and/or
    18         disclosing them in breach of a
    19         duty to maintain the secrecy and
    20         confidential thereof.
    21    78 The sixth cause of action for          Undisputed.
    22         breach of fiduciary of duty
    23         incorporates paragraph 1 through
    24         95 of the Complaint which
    25         principally concern the allegation
    26         that that David Winter
    27         misappropriated trade secret
    28

                                                  -21-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 23 of 28 Page ID #:6378




     1   NO.                 FACT                         GENUINE DISPUTES OF
     2                                                       MATERIAL FACT
     3         materials related to One-Cut by
     4         improperly copying, accessing
     5         and/or removing them from
     6         Plaintiff’s premises and/or
     7         systems, and or/by improperly
     8         using, transferring and/or
     9         disclosing them in breach of a
    10         duty to maintain the secrecy and
    11         confidential thereof.
    12    79 The fifth cause of action for unfair Undisputed.
    13         competition alleges that David
    14         Winter unfairly competed with
    15         Plaintiff by allegedly
    16         misappropriating trade secret or
    17         confidential information and
    18         allegedly violating the Computer
    19         Fraud Data Access and Fraud Act.
    20    80 The fifth cause of action also          Undisputed.
    21         alleges that David Winter
    22         breached a contract with Plaintiff.
    23
    24                            II. CONCLUSIONS OF LAW
    25                                  Summary Judgment
    26         1.     Summary judgment is appropriate when, drawing all justifiable
    27   inferences in the non-movant’s favor, there exists “no genuine dispute as to any
    28   material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

                                                  -22-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 24 of 28 Page ID #:6379




     1    Civ. P. 56; Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). Material
     2    facts are those that may affect the outcome of the case. Id. at 248. An issue is
     3    genuine “if the evidence is such that a reasonable jury could return a verdict for the
     4    nonmoving party.” Id.
     5          2.     The moving party bears the burden of establishing the absence of a
     6 genuine issue of material fact. Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477
     7 U.S. 317, 322-323 (1986).
     8          3.     “When the party moving for summary judgment would bear the
     9 burden of proof at trial, it must come forward with evidence which would entitle it
    10 to a directed verdict if the evidence went uncontroverted at trial. In such a case, the
    11 moving party has the initial burden of establishing the absence of a genuine issue of
    12 fact on each issue material to its case.” C.A.R. Transp. Brokerage Co. v. Darden
    13 Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (citations omitted).
    14          4.     “A moving party without the ultimate burden of persuasion at trial—
    15 usually, but not always, a defendant—has both the initial burden of production and
    16 the ultimate burden of persuasion on a motion for summary judgment.” Nissan Fire
    17 & Marine Ins. Co. v. Fritz Cos., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000). “In
    18 order to carry its burden of production, the moving party must either produce
    19 evidence negating an essential element of the nonmoving party's claim or defense
    20 or show that the nonmoving party does not have enough evidence of an essential
    21 element to carry its ultimate burden of persuasion at trial.” Id. The moving party
    22 may discharge its initial burden by “‘showing’—that is, pointing out to the district
    23 court—that there is an absence of evidence to support the nonmoving party's
    24 case.” Celotex, 477 U.S. 317, 325 (1986). The nonmoving party may avoid
    25 summary judgment by “designat[ing] specific facts showing that there is a genuine
    26 issue for trial.” Id. at 324 (internal quotation omitted). “In order to carry its ultimate
    27 burden of persuasion on the motion, the moving party must persuade the court that
    28 there is no genuine issue of material fact.” Nissan Fire, 210 F.3d at 1102.

                                                   -23-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 25 of 28 Page ID #:6380




     1                          Applicable Statutes of Limitations
     2         5.     A cause of action for trade secret misappropriation under the
     3   California Uniform Trade Secrets Act (“CUTSA”) is timely if it is filed “within
     4   three years after the misappropriation is discovered or by the exercise of reasonable
     5   diligence should have been discovered.” Cal. Civ. Code § 3426.6.
     6         6.     A cause of action for trade secret misappropriation under the Defend
     7   Trade Secrets Act (“DTSA”) is timely if it is filed within “3 years after the date on
     8   which the misappropriation with respect to which the action would relate is
     9   discovered or by the exercise of reasonable diligence should have been
    10   discovered.” 18 U.S.C. § 1836.
    11         7.     A cause of action for breach of contract is timely if filed within four
    12   years of accrual. See Cal. Civ. Proc. Code § 337(1).
    13         8.     A cause of action for unfair competition is timely if filed within four
    14   years of accrual. See Cal. Bus. & Prof. Code § 17208.
    15                                  The Discovery Rule
    16         9.     Under California’s discovery rule, a cause of action accrues at the time
    17   when the plaintiff “either (1) actually discovered his injury and its negligent cause
    18   or (2) could have discovered injury and cause through the exercise of reasonable
    19   diligence.” April Enters., Inc. v. KTTV, 147 Cal. App. 3d 805, 826 (Cal. App.
    20   1983) (internal quotation marks omitted).
    21         10.    In California, the discovery rule has been applied to numerous
    22   different causes of action in circumstances where “[t]he injury or the act causing
    23   the injury, or both, have been difficult for the plaintiff to detect.” April Enters.,
    24   147 Cal. App. 3d at 831 (applying discovery rule to breach of contract claim);
    25   Broberg v. Guardian Life Ins. Co. of Am., 171 Cal. App. 4th 912, 920-21 (Cal.
    26   App. 2009) (applying the discovery rule to unfair competition claim).
    27   ///
    28   ///

                                                 -24-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 26 of 28 Page ID #:6381




     1                                   Constructive Notice
     2         11.    Under the discovery rule, “[a] plaintiff is held to her actual knowledge
     3   as well as knowledge that could reasonably be discovered through investigation of
     4   sources open to her.” Jolly v. Eli Lilly & Co., 44 Cal. 3d 1103, 1109-1113 (1988)
     5   (internal quotes omitted). Accordingly, a plaintiff discovers a cause of action when
     6   “the plaintiff has actual or constructive notice of the facts giving rise to the claim.”
     7   Alamar Biosciences Inc. v. Difco Labs. Inc., 40 U.S.P.Q2d 1437, 1438 (E.D. 1996);
     8   see also E-Fab, Inc. v. Accts., Inc. Servs., 153 Cal. App. 4th 1308, 1318-19 (Cal.
     9   App. 2007) (“Notice may be actual or constructive. Actual notice is express
    10   information of a fact, while constructive notice is that which is imputed by law.”)
    11   (internal quotation marks and citations omitted).
    12         12.    “A person with actual notice of circumstances sufficient to put a
    13   prudent man upon inquiry is deemed to have constructive notice of all facts that a
    14   reasonable inquiry would disclose.” E-Fab, 153 Cal. App. 4th at 1319; see also
    15   Hobart v. Hobart Estate Co., 159 P.2d 958, 972-973 (1945) (“[A]s the means of
    16   knowledge are equivalent to knowledge, if it appears that the plaintiff had notice
    17   or information of circumstances which would put him on an inquiry which, if
    18   followed, would lead to knowledge . . . he will be deemed to have had actual
    19   knowledge of these facts.”). Accordingly, “‘[w]hen there is reason to suspect that
    20   a trade secret has been misappropriated, and a reasonable investigation would
    21   produce facts sufficient to confirm this suspicion (and justify bringing suit), the
    22   limitations period begins, even though the plaintiff has not conducted such an
    23   investigation.’” Gabriel Techs. Corp. v. Qualcomm Inc., 857 F. Supp. 2d 997,
    24   1003 (S.D. Cal. 2012) (quoting Alamar, 40 U.S.P.Q2d at 1438).
    25         13.    Generally, it is a question of fact “whether a party has notice of
    26   circumstances sufficient to put a prudent man upon inquiry as to a particular fact,”
    27   and “whether by prosecuting such inquiry, he might have learned such fact[.]”
    28   Hobart, 159 P.2d 958, 960 (internal quotation marks omitted).

                                                  -25-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 27 of 28 Page ID #:6382




     1         14.    “Summary judgment is not appropriate unless only one reasonable
     2   inference can be drawn from undisputed facts.” Cleveland v. Internet Specialties
     3   W., Inc., 171 Cal. App. 4th 24, 33 (Cal. App. 2009).
     4                                     Inquiry Notice
     5         15.    “‘Circumstances that are dubious or equivocal’” are not sufficient to
     6   trigger a duty to investigate. Cleveland, 171 Cal. App. 4th at 33 (quoting Sime v.
     7   Malouf, 95 Cal. App. 2d 82, 107, 212 P.2d 946 (1949)). “‘The rule imputes notice
     8   only of those facts that are naturally and reasonably connected with the fact known,
     9   and of which the known fact or facts can be said to furnish a clue. It does not
    10   impute notice of every conceivable fact and circumstance however remote which
    11   might come to light by exhausting all possible means of knowledge.’” Id. “The
    12   circumstances must be such that further inquiry is not merely suggested, but
    13   becomes an imperative duty, and failure to make it constitutes a negligent
    14   omission.” Id.
    15         16.    “For purposes of accrual of the limitations period, inquiry notice is
    16   triggered by suspicion.” E-Fab, 153 Cal. App. 4th at 1319.
    17         17.    For suspicion to give rise to a duty to investigate, the plaintiff’s
    18   suspicion must be tied to the factual basis for the specific cause of action at issue.
    19   See Fox v. Ethicon Endo–Surgery, Inc., 35 Cal. 4th 797, 807 (2005) (“A plaintiff
    20   has reason to discover a cause of action when he or she has reason at least to suspect
    21   a factual basis for its elements.”); id. at 806 (“‘Under the discovery rule, suspicion
    22   of one or more of the elements of a cause of action, coupled with knowledge of any
    23   remaining elements, will generally trigger the statute of limitations period.’”).
    24         18.    “[T]he ‘discovery’ of facts that put a plaintiff on ‘inquiry notice’ does
    25   not automatically begin the running of the limitations period.” Merck & Co. v.
    26   Reynolds, 559 U.S. 633, 653 (2010) (rejecting the argument that inquiry notice
    27   triggers the limitations period when accrual under the statute was based on the time
    28   ///

                                                 -26-
Case 2:18-cv-06105-GW-AS Document 167 Filed 01/28/20 Page 28 of 28 Page ID #:6383




     1   that plaintiff discovered, or reasonably should have discovered, the facts
     2   constituting the cause of action).
     3                                    Respectfully submitted,
     4                                    KNOBBE, MARTENS, OLSON & BEAR, LLP
     5   Dated: January 28, 2020              By:    Thomas P. Krzeminski
                                                     Michael K. Friedland
     6                                               Thomas P. Krzeminski
     7
                                                     Attorneys for Plaintiff,
     8                                               HIGHMARK DIGITAL, INC.
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                    -27-
